Exhibit 10.1

 

[g184861kei001.gif]

 

August 24, 2015

 

Steve Laub

c/o Atmel Corporation

1600 Technology Drive

San Jose, California 95110

 

Dear Steve:

 

This letter sets forth the terms upon which the Board of Directors has
requested, and you have agreed, to extend your retirement date; it being agreed
that your employment will continue on an at-will basis for an indefinite period
requiring (a) at least ninety (90) days’ prior written notice for termination by
either you or Atmel Corporation (the “Company”) at any time prior to a Change of
Control (as defined in Section 4 below); or (b) no prior written notice for
termination by either you or the Company from and after a Change of Control.

 

From and after September 1, 2015, and during your continuing employment, the
following terms shall apply:

 

1.              You shall continue to serve as Chief Executive Officer and
President of the Company and as a Director of the Company, consistent with your
authorities, responsibilities and duties, and with your base salary, target
bonus opportunity and vacation accrual rate, as in effect on August 31, 2015.

2.              For 2015, in lieu of the normal payment under the Company’s 2015
Executive Incentive Plan, you shall receive a pro-rated annual incentive bonus,
assuming 50% of target achievement (with pro-ration based on the actual number
of days during which you were employed by the Company in 2015 over 365), payable
to you on the earlier of (x) your last day of employment or (y) the date on
which the Company makes 2015 incentive payments to other executives under the
Company’s 2015 Executive Incentive Plan; and for 2016, and in lieu of
participation in the Company’s or any successor’s 2016 executive cash incentive
plan, if you are still employed by the Company for any portion of 2016, you
shall receive a pro-rated annual incentive bonus for 2016, assuming 100% of
target achievement (with pro-ration based on the actual number of days during
which you were employed by the Company in 2016 over 365), payable to you on the
earlier of your last day of employment by the Company or March 15, 2017.  Such
bonuses will not be affected by percentage of target performance actually
achieved for the relevant year.

3.              You shall continue to vest all outstanding equity grants
(including restricted stock units and performance-based stock units) during your
ongoing employment, consistent with your current stock plan award agreements
(without regard, and without giving effect, to any provisions thereunder
providing for accelerated vesting of equity awards with respect to any
termination of employment whether in connection with a Change of Control or
not).

4.              If a Change of Control (as defined in your current employment
agreement) occurs, and is consummated during your employment or at any time
within nine months of the end of your employment, any outstanding equity
(including restricted stock units and performance-based stock units) that is, or
was, scheduled to vest on or prior to the one year anniversary of the
termination of your employment shall immediately vest.  Your outstanding equity
awards will not immediately

 

 

 

Atmel Corporation

T: 1.408.441.0311

 

 

1600 Technology Drive

F: 1.408.487.2600

 

 

San Jose, CA 95110, USA

www.atmel.com

 

--------------------------------------------------------------------------------


 

terminate with termination of your employment to the extent necessary to
accommodate such post-employment Change of Control vesting rights.

5.              Specifically with respect to your grants of performance-based
restricted stock units based on a Measurement Period of January 1, 2015 to
December 31, 2015 (PU000716 and PU000751): (a) if your employment ends for any
reason on or before the date on which the initial 1/3rd vesting of such
performance-based restricted stock units occurs, then, at a minimum, you will be
deemed to vest in at least that 1/3rd of such performance-based restricted stock
units that are Credited to you consistent with the Company’s level of
achievement in respect of the applicable performance criteria whenever that
determination is made by the Company notwithstanding the termination of your
employment; and (b) if a Change of Control (as defined for purposes of such
performance-based restricted stock units) occurs on or before December 31, 2015,
you will be treated as a “Covered Participant” for purposes of the
Administrator’s determination of Performance Metrics reasonably likely to have
been satisfied in determining the number of such restricted stock units to be
Credited to you.

 

Other than the compensation, severance and benefits arrangements and payments
described in items 1 through 5 (inclusive) of this letter agreement, you shall
not be entitled to receive any other compensation, severance or other benefits,
whether in connection with, or not in connection with, a termination of your
employment or a Change of Control (as defined above), except as provided in the
first sentence of paragraph 6 [“Termination of Employment”] of your current
employment agreement.  From and after September 1, 2015, your current employment
agreement shall be deemed fully expired and terminated and this letter shall be
the sole agreement and set forth the exclusive terms governing your ongoing
employment with the Company; provided, however, that paragraphs 1(b) [“Board
Membership”], 4(a) [“Employee Benefits”], 5 [“Expenses”], 6 (first sentence
only) [“Termination of Employment”], 7(d) [“Code Section 409(A)”], 9 [“Excise
Tax”] and 26 [“Filing Assistance”] of your current employment agreement will be
deemed incorporated herein by reference as if fully set forth herein.

 

If you are agreement with the terms of this letter agreement, please sign below.

 

 

Very truly yours,

 

 

 

ATMEL CORPORATION

 

 

 

 

 

/s/ David Sugishita

 

David Sugishita

 

Chairman of the Board of Directors

 

 

 

 

 

Agreed:

 

 

 

/s/ Steve Laub

 

Steve Laub

 

 

--------------------------------------------------------------------------------